Date Signed:
October 2, 2018




                  UNITED STATES BANKRUPTCY COURT

                           DISTRICT OF HAWAII

In re                                   Case No. 16-00982
                                        Chapter 11
NATURESCAPE HOLDING
GROUP INTERNATIONAL, INC.,

                   Debtor.
GEMCAP LENDING I, LLC,                  Adv. Pro. No. 17-90007

                   Plaintiff,           Dkt. No. 1, 104

        vs.

TRENT A. BATEMAN, et al.,

                   Defendants.
In re                                   Case No. 16-00984
                                        Chapter 11
MOUNTAIN THUNDER COFFEE
PLANTATION INT’L, INC.,

                   Debtor.




U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 1 of 44
GEMCAP LENDING I, LLC,                          Adv. Pro. No. 17-90008

                         Plaintiff,             Dkt. No. 1, 100

        vs.

TRENT A. BATEMAN, et al.,

                         Defendants.
In re                                           Case No. 17-01101
                                                Chapter 7
TRENT ALLEN BATEMAN,

                         Debtor.
GEMCAP LENDING I, LLC,                          Adv. Pro. No. 18-90002

                        Plaintiff,              Dkt. No. 1

        vs.

TRENT A. BATEMAN,

                        Defendant.

                 FINDINGS OF FACT AND CONCLUSIONS OF LAW

        The trial of these adversary proceedings and an evidentiary hearing on a

contempt motion1 was held on August 7-10, 2018. Louise K. Y. Ing, Esq., Kristin

Liisa Holland, Esq., Maile Osika, Esq. and Mark C. Taylor, Esq. appeared for

plaintiff GemCap Lending I, LLC (“GemCap”). Frederick J. Arensmeyer, Esq.



        1
            Dkt. 100.

                                            2



U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 2 of 44
appeared for defendants Trent A. Bateman, Lisa J. Bateman, and Brooke Decker in

Adv. Pro. No. 17-90008 and 17-90007. Christopher John Eggert, Esq. appeared for

defendant Trent Allen Bateman in Adv. Pro. No. 18-90002.

       Based on the evidence presented, and applying the clear and convincing

standard of proof, I make the following

                                  FINDINGS OF FACT

1.     The Parties

       Debtor/defendants Mountain Thunder Coffee Plantation Int’l, Inc.

(“Mountain Thunder”) and Naturescape Holding Group, Int’l, Inc. (“Naturescape”)

were engaged in the coffee business. (I will refer to Mountain Thunder and

Naturescape collectively as the “Borrowers.”). The Borrowers purchased coffee from

growers (and grew a small amount of coffee themselves), then processed and sold the

coffee at wholesale and retail.

       Defendants Trent A. Bateman and Lisa J. Bateman (collectively the

“Batemans”) are husband and wife. Defendant Brooke Decker is their daughter. At all

relevant times, Mr. Bateman was the president of Mountain Thunder. He is not an

officer or shareholder of Naturescape but he was heavily involved in the day-to-day

management of that company.

       The Borrowers conducted their business operations on several sites located on



                                          3



U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 3 of 44
the Island of Hawaii.2

       The primary site for their business operations was at 73-1942 Hao Street,

Kailua-Kona, Hawaii 96740 (the “Kaloko Property”). The Kaloko Property includes a

kiosk and gift shop for retail customers, a coffee roasting kitchen, a wet mill, a dry

mill, storage facilities for coffee and equipment, and residences occupied by the

Batemans, Ms. Decker and her family, employees, and others. The Batemans’ trusts

own the fee simple interest in the Kaloko Property. The Batemans, as trustees and

lessors, leased a portion of the Kaloko Property to Naturescape under a rental

agreement dated December 22, 2015.3

       The Borrowers also operated their business at 79-7469 Hawaii Belt Road,

Kealakekua, Hawaii 96750 (the “Kainaliu Property”), 84-4995 Hawaii Belt Road,

Captain Cook, Hawaii 96704 (the “Honaunau Wet Mill Property”), and 72-3375

Hawaii Belt Road, Captain Cook, Hawaii 96704 (the “Hualalai Ranch Property”).

2.     The Original Loan Transaction

       GemCap entered into a Loan and Security Agreement, dated September 26,

2011, with the Borrowers.4 Mrs. Bateman signed the Loan and Security Agreement on

behalf of Mountain Thunder and Ms. Decker signed on behalf of Naturescape.


       2
           Trial Exhibit (“TE”) G239 is a map showing the Borrowers’ business locations.
       3
           TE G43.
       4
           TE G1.

                                                  4



U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 4 of 44
       The Loan and Security Agreement provides that GemCap would extend to the

Borrowers a term loan of $440,000 and a revolving line of credit of up to $1,550,000.

       Pursuant to the Loan and Security Agreement, the Borrowers granted to

GemCap a first priority security interest in and a lien on all of their assets, including

after-acquired property.

       GemCap’s collateral included all “Equipment” of the Borrowers. Paragraph

1.40 of the Loan and Security Agreement provides that the “Equipment” includes, but

is not limited to, the items listed in Exhibit 1.40 to the Loan and Security Agreement.

TE G2 is the equipment list that was attached to the Loan and Security Agreement as

Exhibit 1.40. Mr. Bateman actively participated in the construction of this list.

GemCap asked Mr. Bateman to prepare the initial list for GemCap’s review, and Mr.

Bateman complied by providing lists, photographs, and other information about the

equipment.5

       GemCap’s collateral also included all “Intellectual Property.” As defined in

paragraph 1.55 of the Loan and Security Agreement, “Intellectual Property” consists

of every type of intellectual property “used in the conduct of the business of

Borrower[s],” including “artwork,” “customer and mailing lists,” and the Borrowers’

“entire customer list and database and all assets used or useful by Borrower in the

conduct of its business over the internet or in any electronic medium, including any

       5
           TE G56, G57.

                                             5



U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 5 of 44
websites or domain names owned by Borrower.”

       Pursuant to paragraph 5.4(c) of the Loan and Security Agreement, the

Borrowers represented that the liens granted to GemCap “constitute valid perfected

first priority security interests in all of the Collateral in favor of the Lender . . . .”

       The loan documents also included a Patent and Trademark Security

Agreement, made by Mountain Thunder, Naturescape, and Tradewind Property

Venture Group Ltd. D/B/A Mountain Thunder Corporation (“Tradewind”),6

pursuant to which GemCap obtained security interests in patents, trademarks, and

other intellectual property, including registered trademarks described as “Mountain

Thunder” and “Island Café.” The grantors represented that they owned the

trademarks “free and clear of any and all Liens or claims of others.”

       GemCap’s collateral included, not only all of the assets of the Borrowers and

the related grantors, but also all proceeds generated by those assets. Thus, all of the

Borrowers’ receipts from the sale of coffee and other products were part of GemCap’s

collateral. To protect GemCap’s interest in the proceeds, the Loan and Security

Agreement required the Borrowers to deposit their collections in a lockbox account,

for application to the outstanding balance of the revolving loan.7 To fund their

continuing operations, the Borrowers were permitted (subject to the terms of the loan


       6
           TE G5.
       7
           TE G1 at 15.

                                               6



U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 6 of 44
agreements) to borrow against the revolving line of credit.

       The Batemans as officers of Mountain Thunder, and Mrs. Bateman and Ms.

Decker as officers of Naturescape, signed certificates8 in which the Batemans and Ms.

Decker certified to GemCap that “[t]he Company is the sole legal and beneficial

owner of the Collateral, as defined in the Loan and Security Agreement,” and that

“[t]he representations and warranties of the Company contained in the [Loan and

Security Agreement and other loan documents] are true and correct . . . .”

       Mr. Bateman testified that he did not read any of the loan documents before

signing them because his attorney insisted that he sign them immediately. (Mrs.

Bateman and Ms. Decker did not testify at trial.)

      GemCap and the Borrowers entered into an Amended and Restated Loan and

Security Agreement, dated September 27, 2013.9 This agreement reduced the term

loan amount to $327,775.77 and increased the maximum borrowing limit on the

revolving line of credit to $2,550,000. The other provisions of the original loan

documents were restated as of the date of the amended and restated document and

were not materially changed. Later, there were further amendments, but none changed

the provisions referred to above.

       The Batemans and Ms. Decker unconditionally guaranteed the obligations of


      8
          TE G3, G4.
      9
          TE G7.

                                           7



U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 7 of 44
the Borrowers under the loan documents.10 They reaffirmed their guaranties whenever

the loan documents were amended.11 They also mortgaged their fee simple interest in

the Kaloko Property to secure the Borrowers’ obligations to GemCap.12

       The Loan and Security Agreement (and the amendment and restatement

thereof) make the Borrowers “liable for all costs, charges and expenses, including

attorney’s fees and disbursements, incurred by Lender by reason of the occurrence of

any Event of Default or the exercise of Lender’s remedies with respect thereto . . . .”13

Other loan documents have comparable provisions.14

       When it entered into the loan documents and made the loans to the Borrowers,

GemCap reasonably and justifiably relied on all of the representations made by the

Borrowers, the Batemans, and Ms. Decker. GemCap would not have entered into the

agreements or advanced any money under the loan documents if it had not believed

that all of those representations were true and complete.

       Mr. Bateman did not knowingly make any misrepresentations to GemCap at or

prior to the inception of the loan transaction. All of the collateral described in the loan



       10
            TE G13, G14.
       11
            TE G15-18, 68-79.
       12
            TE G92.
       13
            TE G1 at 44, G7 at 45.
       14
            TE G5 at 12, G13 at 6, G14 at 6.

                                               8



U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 8 of 44
documents was in fact the property of the Borrowers and the related grantors.

      Mr. Bateman testified in these proceedings that some of the collateral listed in

the loan agreements and the equipment certificates never belonged to the Borrowers

but rather was his personal property. This testimony was false. When Mr. Bateman

wanted GemCap to lend money to the Borrowers, Mr. Bateman consistently stated

that all of the assets belonged to the Borrowers. Mr. Bateman only began to claim

personal ownership of some of the assets after GemCap took steps to foreclose. Mr.

Bateman’s willingness to say whatever suits his family’s interests at the moment makes

his testimony incredible.

      At trial, Mr. Bateman produced receipts for a few items of equipment

purporting to show that he personally purchased them. He did not, however, offer any

independent evidence that he paid for those items with his own funds, rather than

with funds of the Borrowers. At any rate, even if he originally purchased some items

personally, he contributed those items to the Borrowers and made them the

Borrowers’ property so the Borrowers could use them as collateral and borrow more

money from GemCap.

3.    Administration and Funding of the Loan

      The amount that the Borrowers could draw on the revolving line of credit

depended on (among other things) the amount of the Borrowers’ “Eligible Accounts”

and “Eligible Inventory,” as defined. In order to draw on the revolving line of credit,

                                            9



U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 9 of 44
the Borrowers had to provide a borrowing base certificate, certified by a responsible

officer, and including a schedule of the Borrowers’ Eligible Accounts and Eligible

Inventory and other information.15 Mr. or Mrs. Bateman signed most of the

borrowing base certificates as the responsible officer.16

       Pursuant to paragraph 9.6(c) of the Loan and Security Agreement, the

Borrowers promised to provide monthly certificates listing all of the Equipment then

in their possession.17 The Borrowers delivered many such equipment certificates.18 Mr.

or Mrs. Bateman signed all of the equipment certificates. Mr. Bateman also actively

participated in the preparation of these equipment certificates. For example, in or

around August 2015, Mr. Bateman reviewed and annotated a version of the

equipment schedule.19

       GemCap reasonably and justifiably relied on each of these borrowing base and

equipment certificates, and the Borrowers’ promise to deposit all of their receipts in

the lockbox, when it advanced funds to the Borrowers. GemCap would not have made

any of those advances if it had not believed that all of the certificates were complete


       15
           TE G1 at 14-15. The Borrowers were obligated to provide borrowing certificates weekly,
even if they did not request an advance against the revolving line of credit.
       16
            TE G230 - G238.
       17
            TE G1 at 34.
       18
            TE G8.
       19
            TE G54.

                                                10



U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 10 of 44
and accurate and that the Borrowers were depositing and would continue to deposit

all of their receipts in the lockbox.

4.     Borrowers’ Default and State Court Litigation

       In 2015, the Borrowers defaulted in their obligations to GemCap. There were

both payment and other defaults. The other defaults included the following:

•      The Borrowers, under the direction of the Batemans and Ms. Decker, diverted

       $771,669 of their receipts (all of which were GemCap’s collateral) from the

       lockbox account to other accounts controlled by the Borrowers, and spent the

       proceeds. All of this was in breach of the loan agreements.20 Mr. Bateman

       caused the Borrowers to divert the receipts even though he knew that GemCap

       had security interests in the receipts and that the diversion would harm

       GemCap by effectively destroying some of its collateral.

•      Unbeknownst to GemCap (until 2015), the Borrowers’ borrowing base

       certificates were inflated.21 Specifically, in 2013, the Borrowers obtained about

       32,000 pounds of coffee from a third party for processing. The Borrowers

       processed the coffee and billed the third party for the processing. When the

       third party failed to pay, the Borrowers kept the coffee. On the borrowing base

       certificates, however, the Borrowers included the coffee in their reported


       20
            TE G81 at 107, G277.
       21
            TE G81 at 107-10.

                                           11



U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 11 of 44
      inventory and also included the unpaid processing charge as an account

      receivable. But both of these statements could not have been true: either the

      Borrowers kept the coffee in satisfaction of the processing charge, in which case

      the Borrowers would have inventory but no account receivable; or the

      Borrowers were merely holding the coffee pending payment of the processing

      charge, in which case the Borrowers had a receivable but no inventory. The

      initial misrepresentation may have been inadvertent. But the Borrowers and the

      Batemans discovered the misrepresentation not long after it was made and

      deliberately failed to correct the error. In fact, they repeated the

      misrepresentation in 102 subsequent borrowing base certificates that they

      delivered to GemCap during the next two years. The Borrowers and the

      Batemans continued this deception so the Borrowers could continue drawing

      on the revolving line of credit and GemCap would not declare a default. The

      Batemans knew that concealment of this information would injure GemCap

      because they were inducing GemCap to lend money to Borrowers against

      nonexistent collateral. The strategy worked: GemCap lent the Borrowers an

      additional $2,049,179.10 in reliance on the false borrowing base certificates. If

      GemCap had known the truth, it would have declared a default, stopped

      lending additional money to the Borrowers, and reduced its total losses by at

      least $2,049,179.10.

                                            12



U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 12 of 44
•      Unbeknownst to GemCap (until years later) Tradewind assigned the

       trademarks, in which it had granted security interests to GemCap, to Mrs.

       Bateman’s trust. The Borrowers and the Batemans did not inform GemCap of

       this transaction or obtain GemCap’s consent.22

       On September 29, 2015, Mr. Bateman contacted GemCap to arrange a

refinance and forbearance agreement. Shortly thereafter, GemCap gave formal notice

of default.23

       GemCap, the Borrowers, the Batemans, and Ms. Decker entered into a

Forbearance Agreement, dated November 10, 2015.24 The Borrowers, the Batemans,

and Ms. Decker acknowledged that they were in default of their obligations to

GemCap and reaffirmed all of those obligations and their representations and

warranties. GemCap agreed that, if the Borrowers satisfied certain conditions,

GemCap would forbear from enforcing its remedies.

       In late December 2015, alleging that the Borrowers had breached the

Forbearance Agreement, GemCap filed suit in state court against the Batemans, Ms.

Decker, and the Borrowers. The state court found that they were in default of their




       22
            TE G82 at 5 and record citations therein.
       23
            TE G82 at 5 and record citations therein.
       24
            TE G19.

                                                  13



U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 13 of 44
obligations under the agreements and appointed a receiver.25 In response to the

defendants’ motion for reconsideration, the state court altered the order appointing

the receiver and permitted Mr. Bateman to “resume his management of the coffee

farm operations and business” under the receiver’s supervision.26

      Later, the state court entered a partial summary judgment in which it again

found that the Borrowers were in default but deferred enforcement proceedings to give

the Borrowers an opportunity to refinance their obligations to GemCap.27

5.    Borrowers’ Bankruptcy Cases and Asset Sale

      GemCap was dissatisfied with the performance and decisions of the receiver in

the state court proceedings. GemCap also disagreed with the state court’s instructions

to the receiver, especially its direction that the receiver allow Mr. Bateman to manage

the business.

      On September 16, 2016, GemCap and others filed involuntary bankruptcy

petitions against Naturescape and Mountain Thunder. On December 20, 2016, this

court entered an order for relief and appointed a trustee in each case. The trustee shut

down the Borrowers’ business operations in January 2017.

      The trustee and GemCap entered into an Asset Purchase, Settlement and



      25
           TE G22.
      26
           TE G23. The state court later granted specific instructions to the receiver. TE G27, G28.
      27
           See also TE G92.

                                                  14


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 14 of 44
Release Agreement, dated as of March 8, 2017 (“Asset Purchase Agreement”).28

Among other things, the trustee agreed to sell to GemCap the bankruptcy estates’

interest in all of GemCap’s collateral.

      The Asset Purchase Agreement provides that GemCap would pay the trustee for

the purchased assets partly in cash and partly by way of a credit bid in the amount of

$1,751,966.80.29

      Naturescape, the Batemans, and Ms. Decker objected to the trustee’s motion

for approval of the Asset Purchase Agreement.30 They objected on multiple grounds

but they did not (at that time) claim ownership of any of the purchased assets.

      The court entered an order approving the Asset Purchase Agreement.31 The

order does not expressly require the Batemans or Ms. Decker to do or refrain from

doing anything.

      GemCap “facilitated the transfer of the purchased assets” to Palani Farms, LLC

(“Palani Farms”), an entity that is independent of GemCap (although it is wholly

owned by a former employee of GemCap). The agreement between GemCap and

Palani Farms is not part of the record, but there was uncontroverted testimony that

GemCap must compensate Palani Farms if Palani Farms does not obtain possession of

      28
           TE G41.
      29
           TE G41 at 9.
      30
           Dkt. 316 in Bk. No. 16-00982.
      31
           TE G83.

                                           15


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 15 of 44
all of the assets covered by the Asset Purchase Agreement.

       The court also entered a separate order approving the assumption and

assignment (to GemCap) of certain executory contracts and unexpired leases. The

order provided that, “All persons or hereby barred, estopped, and permanently

enjoined from interfering with the Assumption and Assignment.”32

       The sale of assets and assumption and assignment of leases closed on or shortly

after April 13, 2017.33

6.     Interference with the Asset Sale

       The Batemans have taken many actions to interfere with GemCap’s effort to

enforce its rights in its collateral. These actions began around the time that the state

court appointed the receiver, and continued and accelerated when the bankruptcy

trustee sought approval of the Asset Purchase Agreement.

       A.       Misappropriation of Customer List.

       On January 12, 2016, very soon after the state court appointed the receiver,

Mr. Bateman asked the Borrowers’ internet consultant for the passwords to access

mountainthunder.com and organickonacoffee.com, the internet domains used by the

Borrowers. The consultant complied. Beginning within an hour and a half after Mr.

Bateman received the passwords, Mr. Bateman (or, more likely, a person acting under



       32
            TE G47.
       33
            TE G42.

                                            16


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 16 of 44
his direction) logged into the mountainthunder.com server and copied all of the data

stored there, including retail customer lists. All of that data was the property of the

Borrowers and was GemCap’s collateral.

      After the receiver was appointed, Mr. Bateman did not update the Borrowers’

customer list (even though he was operating the business for the receiver).

       Beginning in mid-2017, Mr. Bateman used (or allowed someone else to use)

the copied customer list information to promote coffee made by “Green Forest

Specialty Coffee Plantation.”34 At least one of the emails extends a “personal

invitation” from “Trent Bateman” and “the Bateman family” to the Borrowers’

customers. Mr. Bateman purposefully took the Borrowers’ customer list, without the

approval of the trustee, the receiver, or GemCap, to start a competing coffee business,

intending to deprive GemCap of the value of its collateral.

      Mr. Bateman refused to turn over the updated retail customer list even after this

court enjoined him to do so. This harmed GemCap because it had access only to an

outdated list of the Borrowers’ retail customers.

      Because Mr. Bateman refused to turn over the retail customer list to GemCap

and Palani Farms, their sales to retail customers over the internet have been less than

expected. GemCap proved the dollar amount of lost sales with sufficient certainty, but

offered no evidence of the profit that it or Palani Farms could have earned from those


      34
           TE G180-184.

                                            17


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 17 of 44
sales.

         B.       Mountainthunder.com Domain Name.

         Mr. Bateman took the position (indeed, he testified under oath) that he, and

not the Borrowers, owned the domain name that the Borrowers had used in

connection with their business.35

         Mr. Bateman’s testimony was false. When the Borrowers wanted to borrow

money from GemCap, Mr. Bateman represented that the Borrowers owned the

domain name. He only changed his tune after he decided it was in his personal

interest to do so. The domain name always belonged to the Borrowers and was

included in GemCap’s collateral. Mr. Bateman changed his story intending to use the

domain name for the benefit of himself and his family and deprive GemCap of its

collateral.

         Mr. Bateman’s position forced GemCap to seek a supplemental order

confirming that the domain name www.mountainthunder.com was included in the

purchased assets and directing the registrar of the domain name to transfer to Palani

Farms the domain name and all other domain names associated with the Borrowers or

the Batemans. The court entered an order36 providing that, “All persons (including the

Batemans) are hereby barred, estopped, and permanently enjoined from interfering


         35
         “Moreover, the Debtors do not own the website mountainthunder.com. That domain is
and always has been owned by me.” Dkt. 397-1 at 2 in Bk. No. 16-00982.
         36
              TE G46.

                                             18


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 18 of 44
with the relief granted pursuant to this Order.” The registrar promptly complied (and

also revealed that the domain name had been transferred from Ms. Decker to Mr.

Bateman in January 2017.)37

       The court entered a second supplemental order determining that the purchased

assets included certain intellectual property of the Borrowers, including the Mountain

Thunder trade name, and enjoining the Batemans from using that name or any

variation thereof.38

       C.       Equipment.

       Mr. Bateman contended that some of the equipment listed on the GemCap

collateral schedules belonged to him personally, and not to the Borrowers. These

claims were false; all of the assets described in those schedules were the property of the

Borrowers, were included in the collateral of GemCap, were purchased by GemCap,

and are now the property of Palani Farms.

       Mr. Bateman refused to allow GemCap and Palani Farms access to the wet mill

located on the Kaloko Property. As is noted above, the Batemans’ trust owned the fee

simple interest in that property and had rented it to the Borrowers under a rental




       37
            TE G52.
       38
          TE G93. Mrs. Bateman, as trustee of her trust, filed suit in the district court for an
injunction restraining GemCap from foreclosing its security interest in the trademarks. She
contended that Tradewinds had transferred the trademarks to her. The district court denied her
request for a preliminary injunction. TE G82.

                                                 19


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 19 of 44
agreement.39 The rental agreement describes only in general terms the portion of the

Kaloko Property that it covers. Mr. Bateman took the position that the wet mill was

not covered because the rental agreement does not specifically mention the wet mill.

Under the only reasonable interpretation, however, the rental agreement includes the

wet mill because: (1) the Borrowers used the wet mill (just like the rest of the Kaloko

Property other than the residences) to conduct their business; (2) at the time, the

Batemans’ trusts had no use for the wet mill apart from the Borrowers’ business;

(3) the Borrowers placed or stored some of GemCap’s collateral in the wet mill;

(4) the Borrowers used the GemCap loan proceeds to acquire the wet mill; and (5) the

rental agreement was not made until after the Borrowers defaulted on their obligations

to GemCap.40 The Batemans created the rental agreement in a deliberate attempt to

deprive GemCap of some of its collateral.41 (After the court entered the preliminary

injunction described below, Mr. Bateman allowed GemCap and Palani Farms access

to the wet mill area, and Palani Farms was able to gain possession of all of the

purchased assets that were then located on the Kaloko Property .)

       Other items of GemCap’s collateral are located on the Kainaliu Property.

When the state court receiver was in possession of the Kainaliu Property, he would not


       39
            TE G41 at 7 ¶ 2.1(f).
       40
            TE G81 at 104.
       41
           In the meantime, GemCap has foreclosed its mortgage on the Batemans’ fee simple
interest in the entire property. TE G6, G92.

                                               20


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 20 of 44
allow Palani Farms and GemCap access unless his representative and a representative

of the Batemans was present. GemCap was able to enter the Kainaliu Property once

and removed items that the receiver’s representative believed were included in

GemCap’s collateral. But the receiver would not allow GemCap to remove other items

claimed by GemCap and Palani Farms because the Batemans refused to meet again for

a coordinated access to the property. These assets, which are listed in TE G176 under

the heading “Purchased Assets Located at Kainaliu Property,” were part of GemCap’s

collateral, are included in the purchased assets, remain on the Kainaliu Property, and

belong to GemCap and Palani Farms.

      Mr. Bateman testified that all of the items left on the Kainaliu Property “has

[sic] considered abandoned and either has been or will be removed or destroyed.”42

This statement about abandonment is factually false (GemCap and Palani Farms never

voluntarily gave up their rights in those items) and legally unsustainable (Mr. Bateman

has offered no authority for the proposition that these items should be deemed

abandoned). If any of those items have been destroyed, Mr. Bateman is accountable.

      D.        Other Items.

      Mr. Bateman refused to cooperate in the transfer to GemCap and Palani Farms

of the business telephone numbers used by the Borrowers. Eventually, Palani Farms

successfully transferred most of the numbers and it did not offer evidence of any


      42
           Dkt. 31 in Adv. No. 18-90002 at 8 ¶ 58.

                                                21


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 21 of 44
economic loss it suffered due to Mr. Bateman’s obstruction of the telephone number

transfers.

       Among the purchased assets were accounts receivable owed to the Borrowers.

GemCap and Palani Farms were unable to collect most of the accounts at least partly

because, when they took possession of the Borrowers’ office after closing the asset

purchase transaction, the relevant records were missing. This left GemCap and Palani

Farms without documentation that the accounts were actually due and owing.

Although the circumstances suggest that the Batemans or Ms. Decker concealed or

destroyed the relevant records, I am unable to find that the evidence clearly and

convincingly establishes that they did so, or that GemCap or Palani Farms would have

collected all or a quantifiable portion of the accounts if they had the records. (The

accounts may have been uncollectible for other reasons, such as the financial condition

of the account debtors.)

7.     Adversary Proceedings in the Naturescape and Mountain Thunder Cases.

       On April 20, 2017, GemCap filed complaints in this court against the

Batemans and Ms. Decker.43 GemCap seeks judgment requiring the defendants to

turn over to GemCap the purchased assets and holding them in contempt for their

failure to do so (Count I), cease interfering with Palani Farms’ possession of the


       43
          Adv. No. 17-90007, dkt. 1; Adv. No. 17-90008, dkt. 1. The complaints also asserted
claims against Gold Winds, LLC, but GemCap later dismissed those claims. Adv. No. 17-90007,
dkt. 102.

                                              22


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 22 of 44
Kaloko Property (Count II), and cease interfering with the Assumption/Assignment

Order (Count III). GemCap also seeks avoidance of certain prepetition asset transfers

to the defendants (if the court finds that such transfers actually occurred) (Counts IV-

X).44

        After a hearing, the court entered a temporary restraining order prohibiting the

the Batemans and Ms. Decker from using, transferring, or physically moving any of

the purchased assets, or interfering with the sale of the assets, and requiring them to

turn over to GemCap the domain and website www.mountainthunder.com, emails,

telephone numbers associated with the Borrowers, and customer lists, to give GemCap

access to the wet mill portion of the Kaloko Property, and to promptly identify the

location and condition of all assets which the defendants claimed were their personal

property.45 The Batemans and Ms. Decker had actual knowledge of the temporary

restraining order, and they could have complied with it. They chose, however, to

disobey it: they did not turn over the domain and website (they instead forced

GemCap to seek a further order from this court); they did not turn over emails,

telephone numbers, or customer lists; they did not give GemCap access to the Kaloko

Property; and they did not provide any further information about the assets that they



        44
          Count XI is a request that the court conduct a joint pretrial conference with the state
court. This procedural request is not a claim for relief that should be alleged as a separate count in a
complaint. In any event, GemCap did not pursue it, so Count XI will be dismissed.
        45
             Adv. No. 17-90007, dkt. 15.

                                                   23


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 23 of 44
claimed belonged to them.

       After a two-day evidentiary hearing, the court issued a preliminary injunction.

Among other things, the preliminary injunction “directing the Enjoined Parties to

immediately permit GemCap or its designee full, unfettered, and continuing

unimpeded access to the Kaloko Property [except the defendants’ personal residences],

including, but not limited to. . . the Kaloko Wet Mill, and the Kainaliu Property,”

and to identify and turn over all of the purchased assets.46

       The Batemans and Ms. Decker appealed the preliminary injunction to the

district court.47 They did not file an opening brief, and also did not respond to

GemCap’s motion to dismiss the appeal based on their failure to file a brief. The

district court dismissed the appeal, and the time for appealing that dismissal has

expired.48

       The preliminary injunction is unambiguous, clear, and definite. The Batemans

and Ms. Decker knew about it and were (and are) capable of complying with it. The

Batemans and Ms. Decker failed to comply with the preliminary injunction: among

other things, they did not give GemCap or its designee, Palani Farms, full, unfettered,

and continuing unimpeded access to the Kainaliu Property. (As noted above, they did


       46
            Adv. No. 17-90007, dkt. 34.
       47
            Adv. Pro. 17-90007, dkt. 44.
       48
            See Trent A. Bateman, et al. v. Gemcap Lending I, LLC, (Civil No. 17-cv-00287-LEK-
KSC), United States District Court, D. Hawaii.

                                                 24


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 24 of 44
eventually give Palani Farms access to the wet mill portion of the Kaloko Property.)

The equipment located on the Kainaliu Property was the collateral of GemCap and is

included in the Asset Purchase Agreement. The undelivered equipment is worth

$177,300.49 The Batemans and Ms. Decker have also failed to turn over additional

equipment worth a total of $85,000.50 Their defiance of the temporary restraining

order and preliminary injunction deprived GemCap and Palani Farms. Mr. Bateman

withheld the equipment for the purpose of depriving GemCap of its collateral. He

knew that his conduct was substantially certain to injure GemCap.

8.      Continued State Court Litigation and Mr. Bateman’s Bankruptcy Case

        In the meantime, the bankruptcy filing against Naturescape and Mountain

Thunder invoked the automatic stay and precluded GemCap from prosecuting the

state court litigation against those entities. GemCap continued to prosecute the case

against the Batemans, individually and as trustees of their trusts, and Ms. Decker.

        On June 9, 2017, the state court entered a partial summary judgment decreeing

the foreclosure of the mortgages that the Batemans had executed in favor of GemCap.



        49
             TE G176 under the heading “Purchased Assets Located at Kainaliu Property.”
        50
           This is total value of the assets listed as “missing” in TE G176, except for those located on
the Kainaliu Property. The same exhibit lists assets that were located but are inoperable. GemCap is
not entitled to contempt damages for those items. The temporary restraining order and preliminary
injunction did not require the defendants to maintain or repair any property; there is no evidence
that the defendants deliberately damaged any of the assets (with the possible exception of the Gator
described on line 38 of TE G176): there was evidence that someone put sugar in the gas tank of the
Gator; but the evidence does not clearly and convincingly establish who put sugar there; and
GemCap did not offer evidence of the costs it incurred to repair the Gator.

                                                   25


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 25 of 44
The state court found that the amount owed to GemCap was $4,265,815.03 plus

interest at $2,111.13 per day and attorneys’ fees and costs.51

        On August 30, 2017, GemCap filed a motion asking the state court to impose

sanctions on the Batemans for their failure to comply with the court’s discovery

orders. GemCap asked the court to determine that the Batemans and Ms. Decker

borrowed $700,000 from GemCap based on fraudulent representations about the

Borrowers’ inventory and for fraudulently diverting the Borrowers’ assets to

themselves.

        The state court orally granted the motion at a hearing held on October 2, 2017.

        Mr. Bateman filed his personal bankruptcy petition on October 22, 2017. This

invoked the automatic stay.

        The state court entered its written order granting GemCap’s motion on

November 6, 2017 (the “Contempt Order”).52 The court found, among other things,

that:

•       “The Batemans and Decker fraudulently reported on their borrowing base that

        Mountain Thunder and Naturescape had approximately 32,000-38,000

        pounds of coffee (‘Diverted Coffee’) available for roasting and sale and received

        funding from GemCap based on this fraudulent reporting.”



        51
             TE G92.
        52
             TE G97.

                                            26


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 26 of 44
•      “The Diverted Coffee represented $700,000 worth of funding borrowed from

       GemCap.”

•      “The Batemans and Decker operated Mountain Thunder and Naturescape as

       their alter egos.”

•      “The Batemans and Decker fraudulently transferred at least $900,370 to

       themselves with actual intent to hinder, delay and defraud GemCap . . . .”53

       The state court made these findings as a discovery sanction. The evidence (if

any) that GemCap presented to the state court to support these findings is not part of

the record in these cases.

       Mr. Bateman moved the state court to strike the written order on the ground

that its entry violated the automatic stay. The state court denied the motion without

prejudice, reasoning that the court made its oral ruling before the bankruptcy filing

and that the subsequent entry of the written order was a ministerial act excepted from

the automatic stay.54

       On December 22, 2017, GemCap filed a motion in Mr. Bateman’s bankruptcy

case seeking relief from the automatic stay to permit the continued prosecution of

Adv. Nos. 17-90007 and 17-90008 in this court and to permit completion of a




       53
            Id. (emphasis in original).
       54
            TE G260.

                                           27


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 27 of 44
foreclosure proceeding in the state court.55 The motion explained that GemCap had

sought discovery sanctions in the state court proceeding, that the state court had

entered the findings and conclusions “through ministerial action” after Mr. Bateman

filed his bankruptcy petition, and that the state court had denied the motion to strike

its order. But GemCap’s motion did not seek retroactive relief from the automatic stay

with respect to those findings and conclusions.

      Mr. Bateman filed a response to the motion in which he did not object to the

requested relief but argued that the stay should continue to protect him against

monetary judgments.56

      GemCap filed a reply that acknowledged Mr. Bateman’s limited objections and

“attached . . . a proposed order modified to take Bateman’s objections to the relief

requested in the Motion into account.”57 The proposed order included a proviso “that

the automatic stay shall not be lifted to permit GemCap to seek further monetary

judgments against Bateman personally in connection with the foreclosure

proceedings,” as Mr. Bateman had requested. But GemCap’s counsel also added a

provision that the stay would be lifted “to allow the State Court to enter the Proposed

Second Contempt Order and Proposed FOF/COL . . . .” GemCap did not request



      55
           Bk. No. 17-01101, dkt. 28.
      56
           Bk. No. 17-01101, dkt. 38.
      57
           Bk. No. 17-01101 dkt. 43.

                                           28


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 28 of 44
this relief in its motion and its reply memorandum did not mention this change.

(Moreover, calling the state court’s orders “proposed” at that point was misleading; the

state court had entered those orders two months earlier.)

       After one more (unrelated) change to the order was made, Mr. Bateman’s

counsel approved the order as to form, including the added language that expanded

the relief beyond that requested in the motion. I failed to notice that provision for

retroactive relief, and I signed the order.58

       On January 12, 2018, GemCap filed the complaint that commenced Adv. No.

18-90002. The complaint seeks a judgment determining that Mr. Bateman’s debt to

GemCap (i.e., the total unpaid balance of GemCap’s loans to the Borrowers that Mr.

Bateman guaranteed) is not dischargeable in bankruptcy under sections 523(a)(2) and

(6).

       Based on these findings of fact, I draw the following

                                 CONCLUSIONS OF LAW

1.     Jurisdiction and Venue

       The bankruptcy court has personal jurisdiction of the parties. Venue is proper

in this district.

       The bankruptcy court has subject matter jurisdiction because all of the claims in

these adversary proceedings “arise in”one or more of the main bankruptcy cases, “arise


       58
            Bk. No. 17-01101 dkt. 47.

                                                29


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 29 of 44
under” the Bankruptcy Code, or are “related to” one or more of the main bankruptcy

cases.59 All of the claims are “core proceedings.”60

       None of the remaining defendants has a right to a trial by jury on any of the

claims in the complaints.

2.     General Conclusions

       All of the loan documents described in the findings of fact, including (but not

limited to) the Loan and Security Agreement, the Forbearance Agreement, the

guarantees executed by the Batemans and Ms. Decker, and the amendments thereto,

are valid and enforceable in accordance with their terms.

       The security interests, liens, and other interests in property granted to GemCap

under those documents are valid and duly perfected. The Borrowers and the related

grantors owned all of the property in which they granted security interests to

GemCap.

       The loan documents are fully binding and enforceable against the Borrowers,

the Batemans, and Ms. Decker, even if Mr. Bateman did not read those documents.61


       59
            28 U.S.C. § 157(a).
       60
            28 U.S.C. § 157(b).
       61
           “‘The general rule of contract law is that one who assents to a contract is bound by it and
cannot complain that he has not read it or did not know what it contained.’” Courbat v. Dahana
Ranch, Inc., 111 Haw. 254, 264 (2006), quoting Leong v. Kaiser Found. Hosps., 71 Haw. 240,
245 (1990). A different rule might apply if the Borrowers or Mr. Bateman were the victims of fraud
in the factum, i.e., that they were fraudulently induced to sign the documents based on false
representations about the nature of the documents. Chang v. Crouch (In re Hokulani Square, Inc.),
413 B.R. 706, 714 (Bankr. D. Haw. 2009). But there is no credible evidence of fraud in the factum

                                                  30


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 30 of 44
        The Borrowers are in material default of their obligations under the loan

documents.

3.      Nondischargeability Claims against Trent Bateman

        A.        The Legal Standards.

                  1)      Section 523(a)(2)(A).

        Section 523(a)(2)(A) provides that a chapter 7 discharge does not discharge an

individual from any debt for money to the extent that the debtor obtained it by “false

pretenses, a false representation, or actual fraud, other than a statement respecting the

debtor’s or an insider’s financial condition . . . .”62

        Exceptions to discharge must be strictly construed in favor of the debtor in

order to effectuate the Bankruptcy Code’s goal of giving debtors a fresh start.63

        An express misrepresentation is not always required to prove “false pretenses, a

false representation, or actual fraud.” For example, “[a] debtor's misleading conduct

intended to convey an inaccurate impression may constitute ‘false pretenses.’”64


in this case.
        62
             11 U.S.C. § 523(a)(2)(A).
        63
             Snoke v. Riso (In re Riso), 978 F.2d 1151, 1154 (9th Cir. 1992 ) (citing In re Klapp, 706
F.2d 998, 999 (9th Cir. 1983)).
        64
           Kane v. Torres (In re Torres), Adv. No. 10-90005, 2011 WL 381038, at *5 (Bankr. D.
Haw. Feb. 2, 2011) (citing In re Felton, 197 B.R. 881, 889 (N.D. Cal.1996) (conduct creating a
false pretense or false representation can justify nondischargeability under section 523(a)(2))); see
also Shannon v. Russell (In re Russell), 203 B.R. 303, 312 (Bankr. S. D. Cal. 1996) (“[F]alse
representation is an express misrepresentation, while false pretense refers to implied
misrepresentation of ‘conduct intended to create and foster false impression.’”).

                                                    31


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 31 of 44
Further, the term “actual fraud” includes forms of fraud, such as fraudulent

conveyance schemes, that can be effected without any false representation.65 Therefore,

section 523(a)(2)(A) encompasses more than just common law fraud.66

       But common law fraud remains the paradigm case under section 523(a)(2)(A).

Thus, a creditor can prevail by proving five elements:

       (I)     Misrepresentation, fraudulent omission, or the debtor’s deceptive
               conduct;

       (ii)    Knowledge of the falsity or deceptiveness of his statement or
               conduct;

       (iii)   An intent to deceive;

       (iv)    Justifiable reliance by the creditor on the debtor’s statement or
               conduct; and

       (v)     Damage to the creditor proximately caused by its reliance on the
               debtor’s statement or conduct.67

       Justifiable reliance is a lower standard of care than reasonable reliance. A


       65
          Husky International Electronics, Inc. v. Ritz, 136 S. Ct. 1581, 1586 (2016) (“Congress
did not intend ‘actual fraud’ to mean the same thing as ‘a false representation’”).
       66
           Husky implicitly overrules earlier Ninth Circuit decisions holding (or implying) that
section 523(a)(2)(A) is limited to common law fraud. See Household Credit Services, Inc. v. Ettell
(In re Ettell), 188 F.3d 1141, 1144 (9th Cir. 1999); Citibank v. Eashai (In re Eashai), 87 F.3d 1082,
1086 (9th Cir. 1996). Husky also implicitly overrules decisions that the terms “false pretenses,”
“false representation,” and “actual fraud” are synonymous. See e.g. Mandalay Resort Group v. Miller
(In re Miller), 310 B. R. 185, 201-02 (Bankr. C. D. Cal. 2004) (“[U]nder Ninth Circuit law, the
terms ‘false pretenses’ and ‘false representation’ have the same meaning in Section 523(a)(2)(A) as
the term ‘actual fraud.’ In consequence, they cannot provide a basis independent of actual fraud, for
finding a debt nondischargeable.”).
       67
        Dietz v. Ford (In re Deitz), 760 F.3d 1038, 1050 (9th Cir. 2014) (citing Oney v.
Weinberg (In re Weinberg), 410 B.R. 19, 35 (B.A.P. 9th Cir. 2009)).

                                                 32


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 32 of 44
creditor acts in “justifiable reliance” on a debtor’s misrepresentation if the creditor did

not have notice of the debtor’s fraud.68 The creditor may justifiably rely on a

misrepresentation even if a reasonable investigation would have uncovered the fraud.69

But the creditor may not succeed in a section 523(a)(2)(A) action if the creditor had

notice of the fraud.70 “The inquiry will thus focus on whether the falsity of the

representation was or should have been readily apparent to the individual to whom it

was made.”71

                  2)     Section 523(a)(2)(B).

       If the challenged statement is about the “financial condition” of the debtor or

an insider,72 then the creditor must prove that (1) the statement was in writing; (2) the

statement was “materially false,” (3) the statement concerned “the debtor’s or an

insider’s financial condition,” (4) the creditor “reasonably relied” on the statement,




       68
         11 U.S.C. § 523(a)(2)(A); Field v. Mans, 516 U.S. 59, 69-76 (1995); Citibank (South
Dakota), N.A. v. Eashai (In re Eashai), 87 F.3d 1082, 1090-91 (9th Cir. 1996).
       69
            In re Eashai, 87 F.3d at 1089.
       70
            Id.
       71
            1726, Inc. v. Ramirez, (In re Ramirez), 2015 WL 4480901, at *6 (Bankr. D. Haw. July
21, 2015) (internal quote marks omitted).
       72
          Mountain Thunder and Naturescape are “insiders” of Mr. Bateman. If the debtor is an
individual, the term “insider” includes, but is not limited to (11 U.S.C. § 102(3)), a “corporation of
which the debtor is a director, officer, or person in control.” 11 U.S.C. § 101(31)(A)(iv). Mr.
Bateman is an officer of Mountain Thunder and was, at least until the appointment of the receiver
and the bankruptcy trustee, a “person in control” of Naturescape.

                                                  33


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 33 of 44
and (5) the debtor “made or published” the statement with “intent to deceive.”73

         The phrase “a statement respecting the debtor’s . . . financial condition”

includes a statement about a single asset.74 Cases holding that section 523(a)(2)(B)

applies only to statements “‘that purport to present a picture of the debtor's overall

financial health’”75 are no longer good law.

                   3)     Section 523(a)(6).

         Section 523(a)(6) excepts from discharge any debt arising from “willful and

malicious injury by the debtor to another entity or to the property of another

entity[.]”76 The creditor must prove both willfulness and malice.77 “A ‘willful’ injury

is a ‘deliberate or intentional injury, not merely a deliberate or intentional act that

leads to injury.’”78 The willful injury requirement under section 523(a)(6) “is met only

when the debtor has a subjective motive to inflict injury or when the debtor believes

that injury is substantially certain to result from his own conduct.”79


         73
              11 U.S.C. § 523(a)(2)(B).
         74
              Lamar, Archer & Cofrin, LLP, v. Appling, 138 S.Ct. 1752, 1761 (2018).
         75
          Barnes v. Belice (In re Belice), 461 B.R. 564, 578 (B.A.P. 9th Cir. 2011) (quoting Cadwell
v. Joelson (In re Joelson), 427 F.3d 700, 714 (10th Cir. 2005)).
         76
              11 U.S.C. § 523(a)(6).
         77
              Ormsby v. First Am. Title Co. of Nev. (In re Ormsby), 591 F.3d 1199, 1206 (9th Cir.
2010).
         78
        Barboza v. New Form, Inc. (In re Barboza), 545 F.3d 702, 706 (9th Cir. 2008) (quoting
Kawaauhau v. Geiger, 523 U.S. 57, 61 (1998)) (emphases in original).
         79
              In re Ormsby, 591 F.3d at 1206.

                                                   34


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 34 of 44
          B.        Preclusive Effect of State Court Contempt Order.

          GemCap argues that the state court’s Contempt Order80 has issue preclusive

effect in these proceedings and that it establishes the elements of section 523(a)(2) and

(a)(6).

          Principles of collateral estoppel (now usually called issue preclusion) apply in

bankruptcy proceedings concerning nondischargeability.81 “The Full Faith and Credit

Act requires that the federal courts give state court judgments the same preclusive

effect those judgments would enjoy under the law of the state in which the judgment

was rendered.”82 Thus, Hawaii preclusion law applies.

          [F]our requirements must be satisfied before issue preclusion may be
          applied in any case: (1) the issue decided in the prior adjudication is
          identical to the one presented in the action in question; (2) there is a
          final judgment on the merits; (3) the issue decided in the prior
          adjudication was essential to the final judgment; and (4) the party against
          whom [issue preclusion] is asserted was a party or in privity with a party
          to the prior adjudication. Additionally, issue preclusion should be
          qualified or rejected when its application would contravene an overriding
          public policy or result in manifest injustice.83

          Mr. Bateman argues that the Contempt Order does not have preclusive effect

for two reasons.

          80
               TE G97.
          81
               Grogan v. Garner, 498 U.S. 279, 284 n. 11 (1991).
          82
         Lopez v. Emergency Service Restoration, Inc. (In re Lopez), 367 B.R. 99, 105 (B.A.P. 9th
Cir. 2007) (citations omitted); see also In re Ormsby, 591 F.3d at 1205.
          83
               Exotics Hawaii-Kona, Inc. v. E.I. Dupont De Nemours & Co., 104 Haw. 358, 372
(2004) (internal quotation marks omitted).

                                                    35


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 35 of 44
        First, he argues that the Contempt Order is void because its entry violated the

automatic stay. It is true that acts taken in violation of the stay are void.84 But this

court subsequently granted retroactive relief from the automatic stay.85

        Second, he argues that the Contempt Order was not a “final judgment” because

the state court never issued a separate judgment in compliance with Haw. R. Civ. P.

58. For purposes of preclusion, a final judgment is one from which an appeal may be

taken as a matter of right.86 While the Hawaii appellate courts strictly enforce the

separate judgment requirement,87 they also follow the “collateral order” doctrine. “An

order imposing sanctions for failure to provide discovery and directing immediate


        84
           Griffin v. Wardrobe (In re Wardrobe), 559 F.3d 932 (9th Cir. 2009); Schwartz v. United
States (In re Schwartz), 954 F.2d 569, 571 (9th Cir. 1992).
        85
           The state court ruled that the entry of the Contempt Order was a “ministerial act” that did
not violate the stay. I respectfully disagree. “Ministerial acts or automatic occurrences that entail no
deliberation, discretion, or judicial involvement do not constitute continuations of such a
proceeding.” McCarthy, Johnson & Miller v. North Bay Plumbing, Inc. (In re Pettit), 217 F.3d
1072, 1080 (9th Cir. 2000). The entry of a written order by a judge after an oral ruling does not
meet this standard because, at a minimum, it entails some “judicial involvement.” This is particularly
so because a judge is always free to enter a written order that varies from the oral ruling. Rawson v.
Calmar Steamship Corp., 304 F.2d 202, 206 (9th Cir. 1962) (“The trial judge is not to be lashed to
the mast on his off-hand remarks in announcing decision prior to the presumably more carefully
considered deliberate findings of fact.”). The ministerial act exception might conceivably apply if the
judge had signed the order before the bankruptcy petition was filed, leaving only the clerk’s
ministerial obligation to enter the judgment. But this is not such a case.
        86
          Under Hawaii law, a judgment does not have preclusive effect until the time for taking an
appeal expires and, if an appeal is taken, the appeals are decided. Morisada Corp. v. Beidas, 939
F.Supp. 732, 737 n. 3 (D. Haw. 1995). It follows that a non-appealable order cannot have
preclusive effect, because the time for appealing such an order has not begun to run, let alone
expired.
        87
         The Hawaii state courts adopted the strict enforcement policy in Jenkins v. Cades Schutte
Fleming & Wright, 76 Haw. 115 (1994), and continue to apply it today (although they have
adopted procedures to mitigate some of its harsh effects), State v. Joshua, 141 Haw. 91 (2017).

                                                  36


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 36 of 44
payment of costs to opposing party may be immediately appealed under the collateral

order doctrine.”88 Thus, the Contempt Order was a final judgment for preclusion

purposes.

      I decline, however, to give the Contempt Order issue preclusive effect against

Mr. Bateman because doing so would result in manifest injustice. The Contempt

Order would be void (as to Mr. Bateman) but for the retroactive relief provision in my

order granting relief from the automatic stay. But GemCap’s counsel inserted the

relevant provision in the order with their reply memorandum and without calling

attention to it, and the language of that provision is misleading. In the circumstances,

it would be manifestly unjust to give the Contempt Order issue preclusive effect

against Mr. Bateman.

      C.        Application of Section 523 to This Case.

      Mr. Bateman did not commit fraud, within the meaning of section 523, when

the loan documents were executed and the loans were initially funded. With the

possible exception of the Mountain Thunder logo and artwork (which I will discuss

below), the Borrowers’ representations and warranties made in the loan documents

were true when the Borrowers, the Batemans, and Ms. Decker signed those

documents, and the Borrowers and the related grantors owned all of the property in

which they purported to grant security interests to GemCap. (Mr. Bateman


      88
           Harada v. Ellis, 60 Haw. 467, 468 (1979).

                                                37


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 37 of 44
subsequently testified that some of those assets belonged to him personally and were

not part of GemCap’s collateral, but as I explain in the findings of fact, that testimony

was false.)

       Settie Safa testified at trial that she is the artist who created, and still owns, “all

of the [Borrowers’] beauty and body line product names, logos, label designs, coffee

bag designs, promotional signage, marketing banners, brochures, business cards and

promotional items . . . .” All of these items are “Intellectual Property” within the

meaning of the GemCap loan documents, meaning that the Borrowers and Mr.

Bateman represented that the Borrowers owned them and purported to grant security

interests in them to GemCap. The court cannot determine, however, whether those

representations were false when made. Ms. Safa is not a party to these adversary

proceedings, so the court cannot adjudicate her claims. In any event, Mr. Bateman

testified that he did not know about Ms. Safa’s ownership claims until recently, and

there was no evidence to the contrary. Accordingly, GemCap’s claims of fraud with

respect to ownership of the logos and artwork is unproven.

       Mr. Bateman did commit fraud, however, after the initial loan documents were

signed. As the findings of fact explain, the Borrowers and the Batemans provided false

borrowing base certificates that inflated the amount that the Borrowers were entitled

to borrow from GemCap. The borrowing base certificates were statements in writing

about the financial condition of the Borrowers. The Borrowers and the Batemans may


                                              38


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 38 of 44
not have known at first that the borrowing base certificates were false, but after they

discovered the error, they continued to provide false borrowing base certificates on a

regular basis for two years. They did so for the purpose of inducing GemCap to

continue lending money to the Borrowers under the revolving line of credit and to

prevent GemCap from declaring a default. They knew that their conduct was

substantially certain to injure GemCap. GemCap reasonably relied on the false

borrowing base certificates when it lent the an additional $2,049,179.10, an amount

which the Borrowers could not and will never be able to repay.

      GemCap argues that its entire claim is not dischargeable. It cites the Tegeler

decision89 for the proposition that false statements in a borrowing base certificate can

render an entire debt nondischargeable. But Tegeler is distinguishable. In that case,

the false statements were made in the very first borrowing base certificate, before any

funds were advanced. In this case, GemCap had advanced millions of dollars to the

Borrowers before any false statements were made. In Tegeler, all of the advances were

made in reliance on the false borrowing base certificate; in this case, only the advances

made in reliance on the false borrowing base certificates are nondischargeable. The

second case on which GemCap relies, Cohen v. Third Coast Bank, SSB,90 is also

distinguishable on the same basis. In that case, the borrower made false statements



      89
           Trustmark Nat’l Bank v. Tegeler (In re Tegeler), 586 B.R. 598 (Bankr. S.D. Tex. 2018).
      90
           2014 WL 2729608 (E.D. Tex. June 16, 2014).

                                                 39


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 39 of 44
prior to the first loan advance (in addition to false statements in borrowing base

certificates), so the entire loan was nondischargeable.

        Mr. Bateman’s participation in the diversion of $771,669 of GemCap’s cash

collateral warrants nondischargeability under section 523(a)(6). As I have found, Mr.

Bateman knew of GemCap’s secured interest in the cash collateral and deliberately

caused the Borrowers to spend it rather than depositing the sale proceeds in the lock

box account. He knew that his conduct was substantially certain to harm GemCap

because he knew that the Borrowers could neither repay the GemCap debt nor replace

the diverted cash.

        Thus, Mr. Bateman owes a nondischargeable debt to GemCap in the amount

of $2,820,848.10 plus interest at the contract rate to the entry of judgment, post-

judgment interest at the applicable federal rate, costs, and reasonable attorneys’ fees.91

4.      Injunctive Relief

        Although the Batemans and Ms. Decker opposed the entry of a preliminary

injunction, they claim to have complied with it and do not expressly object to its

conversion to a permanent injunction. Accordingly, the preliminary injunction should

be made permanent.




        91
           Cohen v. de la Cruz, 523 U.S. 213, 223 (1998) (“‘any debt . . . for money, property,
services, or . . . credit, to the extent obtained by’ fraud encompasses any liability arising from money,
property, etc., that is fraudulently obtained, including treble damages, attorney's fees, and other relief
that may exceed the value obtained by the debtor.”).

                                                   40


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 40 of 44
5.      Contempt of Court

        Bankruptcy courts have the inherent power to impose sanctions for contempt

and bad faith or vexatious litigation conduct.92 Section 105(a) of the Bankruptcy Code

empowers the bankruptcy court to“tak[e] any action or mak[e] any determination

necessary or appropriate to enforce or implement court orders or rules, or to prevent

an abuse of process.”93

        “The standard for finding a party in civil contempt is well settled: The moving

party has the burden of showing by clear and convincing evidence that the contemnors

violated a specific and definite order of the court.”94 The automatic stay of section 362

“qualifies as a specific and definite court order.”95

        Next, the movant must show, again by clear and convincing evidence, that the

violator knew of the court order and that the order applies to its conduct. This is a

subjective test: “Even an unreasonable belief that the stay does not apply to a creditor’s

claims would preclude a finding of contempt.”96

        92
             Caldwell v. Unified Capital Corp. (In re Rainbow Magazine, Inc.), 77 F.3d 278, 284-85
(9th Cir. 1996).
        93
             11 U.S.C. § 105(a).
        94
         Knupfer v. Lindblade (In re Dyer), 322 F.3d 1178, 1190-91 (9th Cir. 2003) (internal
quotation marks omitted) (citing Renwick v Bennett (In re Bennet), 298 F.3d 1059, 1069 (9th Cir.
2002)).
        95
        RESS Financial Corp. v. Beaumont 1600, LLC (In re The Preserve, LLC), 2018 WL
4292023 at *8 (B.A.P. 9th Cir. Sept. 7, 2018) (citing In re Dyer, 311 F.3d at 1191).
        96
          Id., citing Lorenzen v. Taggart (In re Taggart), 888 F.3d 438, 444 (9th Cir. 2018). The
standard for a willful violation under section 362(k) is less stringent, but that section does not apply

                                                   41


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 41 of 44
       If the movant makes this showing, the burden then shifts to the contemnors to

establish that they were not able to comply,97 or that they substantially complied,

meaning that the contemnors took all reasonable steps to comply.98

       The remedies for civil contempt can either coerce future compliance or

compensate the complainant for the losses suffered from the noncompliance.99

       There is no doubt that the Batemans and Ms. Decker violated the temporary

restraining order and the preliminary injunction, without any plausible excuse. The

only question is what remedies should be granted.

       In one instance, the Batemans’ and Ms. Decker’s violations inflicted

quantifiable economic loss on GemCap and Palani Farms. As the findings of fact

explain, the Batemans’ and Ms. Decker’s defiance of the temporary restraining order

and preliminary injunction has deprived GemCap and Palani Farms of equipment

worth $262,300. GemCap is therefore entitled to a judgment against the Batemans

and Ms. Decker in the amount of $262,300 which is not dischargeable in Mr.

Bateman’s bankruptcy. (If the defendants subsequently turn over any of these assets to

GemCap or Palani Farms, they may file a motion for a corresponding reduction in the


because GemCap is not an “individual.”
       97
          In re Count Liberty, LLC, 370 B.R. 259, 273 (Bankr. C.D. Cal. 2007) (citing FTC v.
Affordable Media, LLC, 179 F.3d 1228, 1239 (9th Cir. 1999)(quoting Stone v. City &County of S.
F. , 968 F.2d 850, 856 n. 9 (9th Cir. 1992), cert. denied, 506 U.S. 1081 (1993)).
       98
            Id. at 275 (citation omitted).
       99
            Id. at 274.

                                              42


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 42 of 44
amount of the judgment.)

      In most cases, however, the record does not permit me to quantify the damages.

For example, Mr. Bateman’s continued use of the Mountain Thunder name (or other

names that he obviously intends to be confusingly similar) and other trademarks

included in GemCap’s collateral has probably reduced Palani Farms’ sales and profits,

but the amount of the loss is unknown. The conversion of the preliminary injunction

to a permanent injunction will not likely solve the problem: based on his behavior to

date, efforts to force Mr. Bateman to comply will probably resemble a game of

“whack-a-mole.”

      Unfortunately, the best the court can do is make the injunction permanent.

This will permit GemCap to seek remedies if and when the Batemans and Ms. Decker

violate the permanent injunction.

                              SUMMARY OF AWARD

      Based on these findings of fact and conclusions of law, GemCap is entitled to

judgment as follows:

      In Adv. Nos. 17-90007 and 17-90008: (1) a permanent injunction on

substantially the same terms as the preliminary injunction; (2) a money judgment in

the amount of $262,300.00 against the Batemans and Ms. Decker, jointly and

severally (which judgment is not dischargeable in Mr. Bateman’s bankruptcy case);

and (3) costs and reasonable attorneys’ fees. Counts IV through X of the complaints


                                          43


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 43 of 44
seek alternative relief which this disposition renders unnecessary. Count XI of the

complaints is not a claim for relief. Therefore, Counts IV through XI shall be

dismissed.

        In Adv. No. 18-90002, a money judgment against Trent Bateman in the

amount of $2,820,848.10 plus costs, reasonable attorneys’ fees, prejudgment interest

at the applicable contract rate, and postjudgment interest at the applicable federal rate,

which judgment is not dischargeable in Mr. Bateman’s bankruptcy case.

        LBR 7054-1 and 7054-2 govern the taxation of costs and award of attorneys’

fees.

        Counsel for GemCap shall prepare proposed final judgments, circulate them to

counsel for the Batemans and Ms. Decker for approval as to form, and submit them to

the court pursuant to LBR 9072-1(d).



         END OF FINDINGS OF FACT AND CONCLUSIONS OF LAW




                                            44


U.S. Bankruptcy Court - Hawaii #17-90008 Dkt # 168 Filed 10/02/18 Page 44 of 44
